WELLS, Judge.
Defendant’s only assignment of error is to the trial judge’s conclusion that the service of process in this action complied with G.S. 1A-1, Rule 4(j)(5)(c) of the Rules of Civil Procedure. The pertinent provisions of Rule 4 provide that in an action commenced in a court having subject matter jurisdiction and grounds for personal jurisdiction, service of process upon a county or city board of education shall be made
(i) by personally delivering a copy of the summons and of the complaint to an officer or director thereof, or (ii) by personally delivering a copy of the summons and of the complaint to an agent or attorney in fact authorized by appointment or by statute to be served or to accept service in its behalf, or (iii) by mailing a copy of the summons and of the complaint, registered or certified mail, return receipt requested, addressed to the officer, director, agent, or attorney in fact as specified in (i) and (ii).
“Where a statute provides for service of summons by designated methods, the specified requirements must be complied with or there is no valid service.” Broughton v. DuMont, 43 N.C. App. 512, 514, 259 S.E. 2d 361, 363 (1979), disc. rev. denied, 299 N.C. 120, 262 S.E. 2d 5 (1980). The service of process in this action was not performed in accordance with the clearly stated, explicit provisions in Rule 4(j)(5)(c) which require personal service on certain named officials or agents, and does not allow for leaving the process with other persons, as is allowed when the action is against a natural person. See, Rule 4(j)(l)(a). The service was therefore defective and insufficient to obtain personal jurisdiction over the Board of Education. Id. at 515, 259 S.E. 2d at 363; see also, Hassell v. Wilson, 301 N.C. 307, 314, 272 S.E. 2d 77, 81-82 (1980); Tinkham v. Hall, 47 N.C. App. 651, 653, 267 S.E. 2d 588, 590 (1980). Plaintiffs agrument that the Board of Education received *627actual notice of the proceedings is immaterial. Actual notice may not supply validity to service unless the service is in the manner prescribed by statute. Stone v. Hicks, 45 N.C. App. 66, 67, 262 S.E. 2d 318, 319 (1980); accord, Hall v. Lassiter, 44 N.C. App. 23, 25, 260 S.E. 2d 155, 157 (1979), disc. rev. denied, 299 N.C. 330, 265 S.E. 2d 395 (1980).
Reversed.
Judges Vaughn and Clark concur.